       Case 2:12-cv-01924-SM-JCW Document 583 Filed 11/14/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA,                                      CIVIL ACTION
        Plaintiff

    VERSUS                                                         NO. 12-1924

    CITY OF NEW ORLEANS,                                           SECTION: “E”
         Defendant


                                         ORDER

        Before the Court is a Motion for Intervention filed by Movant Gary Juengain. 1 This

action was filed on July 24, 2012 and has been pending for over seven years. 2 Movant

filed this motion on November 12, 2019. 3 The deadline to file a motion to intervene was

August 7, 2012. 4 Accordingly,

        IT IS ORDERED that Movant’s Motion for Intervention is DENIED AS

UNTIMELY.

        New Orleans, Louisiana, this 14th day of November, 2019.

                                               ____________ ________________
                                                       SUSIE MORGAN
                                               UNITED STATES DISTRICT JUDGE




1 R. Doc. 582.
2 R. Doc. 1.
3 R. Doc. 582.
4 R. Doc. 7.
